Case 1:20-cv-10709-GBD Document 18 Filed 03/04/21 Page 1 of 2

 

PHILLIPS Ql@pteterene /s

Attorneys at Law
45 BROADWAY, SUITE 430, NEW YORK, NEW yoré 0

TEL: (212) 248-7431 FAX: (212) 901-2107

WWW.NYCEMPLOYMENTATTORNEY COM
A PROFESSIONAL LIMITED LIABILITY COMPANY fF

Loupe a "Om
SS. a # re
be -

    
 
 

February
BY ECF
Hon. George B. Daniels
United States District Judge The March 49
Daniel Patrick Moynihan adjourne d to
United States Courthouse
500 Pearl Street, Room 1310 MAR Q 4 2no GY 9:30 a.m,
New York, New York 10007 U/l

fogs SB Dayo.
Ny rR a ~

 

 

Re: Matthew Ponzo v. NYC Messenger, Inc., et al.;
Case No. 20-CV-10709 (GBD) (KHP)
Joint Request to Adjourn Initial Pre-Trial Conference

 

Dear Judge Daniels:

This office represents Plaintiff Matthew Ponzo in the above-referenced matter. The Parties
jointly write to respectfully request that the Initial Pre-Trial Conference currently scheduled for
March 18th at 9:30 AM be adjourned pending this matter’s referral to the SDNY mediation
program and the outcome of same. The Parties also respectfully request permission to submit a
two-week status letter regarding the outcome of the mediation and to reschedule the Initial Pre-
Trial Conference, at that time, as a means to conserve limited judicial resources. There have been
no prior requests to adjourn the Initial Pre-Trial Conference.

 

We thank the Court for its time and attention to this matter.

Respectfully Submitted,

/s/ Yusha D. Hiraman, Esq.
Gregory Calliste, Jr., Esq.
Yusha D. Hiraman, Esq.
PHILLIPS & ASSOCIATES,
Attorneys at Law, PLLC
Attorneys for Plaintiff
45 Broadway, Suite 430
New York, New York 10006

 
Case 1:20-cv-10709-GBD Document 18 Filed 03/04/21 Page 2 of 2

T: (212) 248 ~ 7431
gcalliste@tpglaws.com |
yhiraman@tpglaws.com |

CC: Milo Silberstein, Esq. (Via ECF)
Amanda Maguire, Esq. (Via ECF)
Maria Louisa Bianco (Via ECF)

 

 

 

 
